
	
		I
		111th CONGRESS
		1st Session
		H. R. 391
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mrs. Blackburn (for
			 herself, Mr. Franks of Arizona,
			 Mr. Burton of Indiana,
			 Mr. Barrett of South Carolina,
			 Mr. Neugebauer,
			 Mr. Shimkus,
			 Mr. Terry,
			 Mr. Nunes,
			 Mr. Gohmert, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide that greenhouse
		  gases are not subject to the Act, and for other purposes.
	
	
		1.Greenhouse gas regulation
			 under Clean Air ActSection
			 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the
			 following at the end thereof: The term air pollutant
			 shall not include carbon dioxide, water vapor, methane, nitrous oxide,
			 hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride. .
		2.Climate change
			 not regulated by Clean Air ActNothing in the Clean Air Act shall be
			 treated as authorizing or requiring the regulation of climate change or global
			 warming.
		
